Wind River Insurance Company, Ltd.
Canon’s Court
22 Victoria Street
Hamilton, Bermuda

October 6, 2005

Seth D. Freudberg
16 Hidden Cove
Hamilton, Bermuda

Dear Seth:

Set forth below are the terms and conditions of our agreement (“Agreement”),
which is intended to be legally binding, regarding your separation of employment
from Wind River Insurance Company, Ltd. (the “Company”) and its affiliates and
your resignation from various directorships and related positions. Reference is
made to the Second Amended and Restated Employment Agreement dated as of May 4,
2004 between you and Wind River Insurance Company (Bermuda), Ltd. (now Wind
River Insurance Company, Ltd.) (the “Prior Agreement”).

Resignations: You will resign your position as President and Chief Executive
Officer of the Company and as a Director of the Company and any other officer or
director positions you hold with affiliates of the Company effective January 1,
2006 at 12:01 a.m.; provided, however, that the Company may assign you to
another senior executive position prior to such time. You agree to cooperate
fully with the Company and its affiliates to implement the foregoing
resignations. Attached as Annexes A-1, A-2 and A-3 are general forms of
resignation letter to be delivered by you upon the Company’s request. The
Company will issue a press release regarding your resignation that states the
following: “Seth Freudberg has retired from the Company to pursue other
interests. We thank Seth for his years of faithful service to the Company.” Such
statements will be made on the same day that a public announcement is made
regarding the appointment of a new Chief Executive Officer for United America
Indemnity, Ltd. (“UAI”).



    Transition: Effective immediately and continuing through to January 1, 2006
at 12:01 a.m., and subject to your execution and non-revocation of this
Agreement, (the period from the execution of this Agreement through January 1,
2006 is referred to as the “Transition Period,” and January 1, 2006 is referred
to as the “Separation Date”), you shall remain an employee of the Company or its
affiliates. The Company shall continue to pay you, on the Company’s regular
monthly pay days, your current base salary and health insurance and related
insurance benefits, through the end of the Transition Period. Upon the
termination of the Transition Period, the Company shall pay your then accrued
but unused vacation pay, any base pay and covered benefits still remaining to be
paid in respect of the Transition Period, and you shall not be entitled to any
bonus or other payments, benefits or compensation other than those otherwise set
forth in this Agreement. As of the date hereof, you have eleven (11) unused and
accrued vacation days and you shall not accrue any additional vacation, sick or
personal days during the Transition Period. During the Transition Period, you
shall assist the Company and its affiliates in the transition of all matters for
which you had responsibility while employed by the Company or any affiliate.
During the Transition Period, you shall perform such transition duties as
reasonably requested by the Board of Directors of the Company (the “Board”) or
the Chief Executive Officer or General Counsel of UAI, and you will deliver any
requested documentation with respect to your resignation from offices and
directorships held by you with respect to the Company and its affiliates. You
agree that at all times during the Transition Period and thereafter, you shall
consult with, and provide all reasonable assistance to, the auditors and counsel
of the Company and its affiliates (including United National Group of companies
(“UNG”)) with respect to (a) any matters involving the Company or its affiliates
(including UNG) that may arise in the future that relate in any manner to your
responsibilities and/or positions while you are/were employed by the Company or
its affiliates (including UNG) and (b) the investigation, defense, institution,
prosecution and/or maintenance of potential and/or existing claims and/or
litigations (including United National Insurance Company et al. v. Aon Limited
et al., U.S. District Court, E.D. Pa., Civil Action No. 04-CV-539 (LHP) (the
“Aon Case”)) related to matters in which you were involved or involving other
executives or employees (and/or former executives or employees) of the Company
or its affiliates (including UNG), or of which you had knowledge, during your
employment with the Company or its affiliates (including UNG) (collectively,
“Assistance”); such Assistance includes, but is not limited to, your being
represented by counsel for UNG with respect to the Aon Case, and your being
available upon reasonable notice and upon the Company’s agreement to pay or
reimburse your properly documented and reasonable travel expenses to attend
(i) meetings with counsel and other representatives of the Company and its
affiliates (including UNG), (ii) depositions and (iii) court hearings and
related matters (including your giving testimony at court proceedings in which
the Company or its affiliates (including UNG) may not themselves be parties).
The Company agrees that it shall compensate you as an independent contractor at
a rate of $275 per hour for (I) Assistance requested with respect to the Aon
Case that you perform after the Transition Period and (II) after you have
performed twenty (20) hours of non-Aon Case Assistance, Assistance relating to
all other matters.

House Rental/On-Island Travel/Moving Expenses: The Company shall (i) continue to
pay you until the period ending December 31, 2005, (x) monthly payments of
$12,500 as a housing and living allowance and (y) monthly payments of $1,000 as
a travel allowance, and (ii) pay you up to $15,000 to be applied towards your
documented reasonable moving costs to transport your personal property back to
the Philadelphia, Pennsylvania area. The foregoing payments shall be subject to
taxes and withholding.



      Equity: Provided that this Agreement is effective and subject to your
non-revocation thereof:

(i) Purchased Shares: You purchased 50,000 Class A common shares of UAI (the
“Class A Shares”) pursuant to the Restricted Share Purchase Agreement dated as
of September 5, 2003 between you and Vigilant International, Ltd. (now UAI and
hereinafter referred to as such) (the “Share Agreement”). The Class A Shares are
currently registered in book-entry form with the Company’s stock transfer agent.
Effective as of the dates specified below, the Share Agreement shall not be
applicable such Class A Shares and consequently such Class A Shares shall not be
subject to any of the provisions of the MSA, including without limitation the
transfer restrictions of Article II and the limited call and put rights of
Article IV of the MSA; accordingly, the shares that become released from
restrictions contained in the Share Agreement shall, as of the dates of the
release of such restrictions, be marketable, transferable and free and clear of
all restrictions on sale or transfer, subject only to any applicable securities
laws and regulations. The Share Agreement shall become inapplicable to
(x) 25,000 of the Class A Shares beginning on November 7, 2005 and (y) 5,000 of
the remaining the Class A Shares beginning on each Monday thereafter such that,
as of December 12, 2005, (I) all of the Class A Shares you own will be
marketable, transferable and free and clear of the restrictions which had been
imposed by the Share Agreement and the MSA and any other document or agreement,
subject only to applicable securities laws and regulations and (II) the Share
Agreement shall be void and without force or effect.

(ii) Time Vesting and Performance Vesting Options: You were granted 75,000
options to purchase Class A common shares of UAI at $10 per share pursuant to
the Time Vesting Stock Option Agreement dated as of September 5, 2003 between
you and UAI (the “Time Vesting Stock Option Agreement”). The Company is in
physical possession of these Time Vesting Options. Effective as of January 1,
2006, the Time Vesting Stock Option Agreement shall not be applicable to the
15,000 options to purchase Class A common  shares of UAI in which you are vested
as of the date hereof (the “Time Vesting Options”). Furthermore, as of such
date, the 15,000 Time Vesting Options you will then own (and any shares acquired
upon exercise thereof) shall be free and clear of any restrictions otherwise
imposed under the Time Vesting Stock Option Agreement or the MSA, including
without limitation the transfer restrictions of Article II and the limited call
and put rights of Article IV of the MSA. Such Time Vesting Options may be
exercised by you by payment to the Company (as provided in subclause
(vii) below) of the aggregate exercise price for the Time Vesting Options. You
hereby agree that (i) you are not vested in any other options originally granted
to you pursuant to the Time Vesting Stock Option Agreement and the Performance
Vesting Stock Option Agreement between you and UAI dated as of September 5, 2003
(the “Performance Vesting Stock Option Agreement”), (ii) all such unvested
options shall be cancelled as of the date hereof and (iii) the Time Vesting
Stock Option Agreement and the Performance Vesting Stock Option Agreement shall
be void and without force or effect as of January 1, 2006. All UAI shares that
you purchase after January 1, 2006 as a result of your exercise of these 15,000
Time Vesting Options shall be marketable, transferable and free and clear of all
restrictions on sale or transfer, subject only to any applicable securities laws
and regulations.

(iii) Tranche A Options: You were granted 200,000 “Tranche A Options” (as
defined in the MSA) (i.e., options to purchase Class A common shares of UAI at
$6.50/share) pursuant to the Share Option Agreement dated as of September 5,
2003 between yourself and UAI (the “Tranche A Option Agreement”). The Company is
in physical possession of these Tranche A Options. Such Tranche A Options shall
be treated as follows: (x) effective as of the dates specified below, 106,175 of
such Tranche A Options may be exercised by you at any time beginning on the
dates set forth below by payment to the Company (as provided in clause
(vii) below) of the aggregate exercise price for those Tranche A Options subject
to exercise, and (y) effective as of the date hereof, the remaining 93,825
Tranche A Options shall be cancelled upon the execution of this Agreement and
the payment to you by the Company or an affiliate of $328,388, subject to
applicable taxes and withholding. Class A Shares acquired upon the timely
exercise of the Tranche A options referenced in subclause (x) above (the
“Exercisable Tranche A Options”) shall no longer be subject to any of the
provisions of the MSA, including without limitation the transfer restrictions of
Article II and the limited call and put rights of Article IV of the MSA. With
respect to the 106,175 Exercisable Tranche A Options, the Tranche A Option
Agreement and the MSA shall not apply to (I) 46,000 of such Exercisable Tranche
A Options (or shares acquired upon the exercise thereof) on November 7, 2005 and
(II) 4,800 Exercisable Tranche A Options (or  shares acquired upon the exercise
thereof) on each Monday thereafter until December 12, 2005 as the last such
Monday; provided that as of January 1, 2006, (i) the Tranche A Option Agreement
and MSA shall not apply to any of the Exercisable Tranche A Options (or shares
acquired upon the exercise thereof) and (ii) the Tranche A Option Agreement
shall be void and without force or effect and therefore, any Tranche A Options
(or  shares acquired upon the exercise thereof) then owned by you shall be free
and clear of any restrictions otherwise imposed by such Agreement or the MSA.
All UAI shares that you purchase as a result of your exercise of these
Exercisable Tranche A Options upon the release of restrictions on such
Exercisable Tranche A Options according to the above schedule, shall be
marketable, transferable and free and clear of all restrictions on sale or
transfer.

(iv) MSA: For purposes of this Agreement, “MSA” shall mean the Management
Shareholders’ Agreement, dated as of September 5, 2003, by and among UAI, you
and various management investors.

(v) Insider Trading Policy: For so long as you are an employee of the Company,
UAI’s Insider Trading Policy shall apply to you with respect to prospective
sales of shares or exercises of options described above. Accordingly, no shares
shall be sold nor shall any options be exercised prior to November 7, 2005 or
between December 15, 2005 and January 1, 2006.

(vi) Expiration: Any unexercised Time Vesting Options and Exercisable Tranche A
Options as of April 1, 2006 shall be cancelled and expire immediately on that
date.

(vii) Logistics: You have advised the Company that you have made arrangements
with your broker (as specified below) so that he will be able to freely sell the
Class A Shares on your behalf beginning no later than twenty-four hours after
the release of the restrictions contained in the Share Agreement and the MSA (as
provided for above). After the release of the applicable restrictions in the
MSA, the Tranche A Option Agreement and/or the Time Vesting Option Agreement (as
provided for above) and upon the Company’s receiving a request to exercise any
then-unrestricted Time Vesting Options or Tranche A Options from your broker
along with the applicable aggregate exercise price, the Company shall ensure
that its stock transfer agent delivers to your broker the then-unrestricted
shares applicable to such exercise by the end of the second business day
following the Company’s receipt of the exercise request and applicable aggregate
exercise price. With respect to the exercise of the Time Vesting Options and the
Tranche A Options, the applicable minimum statutory withholding obligations may
be settled in shares otherwise due you as a result of such exercise or by timely
payment by you of the applicable withholding amounts or a combination thereof,
at your option; provided that you shall give notice of your election when you
request to exercise such options and if no notice is provided, the Company shall
elect the manner of withholding; provided further that any fractional shares to
be withheld shall be settled in cash. You have indicated that your broker is
Mr. Thomas P. Duffin, Wachovia Securities, LLC, 2 Tower Bridge, Suite 200,
Conshohocken, PA 19428, Phone Number: 610-832-7641, Email address:
thomas.duffin@wachoviasec.com. You acknowledge that your sales of shares of UAI
and exercises of Time Vesting Options and Tranche A Options may necessitate
certain securities filings, and you hereby agree to cooperate with UAI with
respect to any such filings as reasonably requested.

Post-Termination Covenants:

PROTECTION OF COMPANY INFORMATION. During the period of your employment, or at
any later time following the termination of your employment, you shall hold in a
fiduciary capacity for the benefit of the Company and its affiliates, and shall
not, without the written consent of the Board, knowingly disclose to any person,
other than an employee of the Company or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by you of
your duties as an executive of the Company, or use for any purpose other than to
perform your duties hereunder, any “Confidential Information” of the Company or
any of its affiliates obtained by you while in the employ of the Company. The
Confidential Information protected by this provision shall include all computer
software and files, policy expirations, telephone lists, customer lists,
prospect lists, marketing information, information regarding managing general
agents, pricing policies, contract forms, customer information, copyrights and
patents, the identity of Company and affiliate employees, Company and affiliate
books, records, files, financial information, business practices, policies and
procedures, information about all services and products of the Company and its
affiliates, names of users or purchasers of the products or services of the
Company or its affiliates, methods of promotion and sale and all information
which constitutes trade secrets under the law of any state or country in which
the Company or any of its affiliates does business. No information shall be
treated as Confidential Information if it is generally available public
knowledge at the time of disclosure or use by you, provided that information
shall not be deemed to be publicly available merely because it is embraced by
general disclosures or because individual features or combinations thereof are
publicly available. You agree that any breach of the restrictions set forth in
this Section will result in irreparable injury to the Company and/or its
affiliates for which there is no adequate remedy at law and the Company and its
affiliates shall, in addition to any other remedies available to them, be
entitled to injunctive relief and specific performance from an arbitrator in
order to enforce the provisions hereof. Notwithstanding the foregoing
provisions, if you are required to disclose any such confidential or proprietary
information pursuant to applicable law or a subpoena or court order, you shall
promptly notify the Company in writing of any such requirement so that the
Company or the appropriate affiliate may seek an appropriate protective order or
other appropriate remedy or waive compliance with the provisions hereof. You
shall reasonably cooperate with the Company to obtain such a protective order or
other remedy. All records, files, memoranda, reports, customer lists, drawings,
plans, documents and the like that you use, prepare or come into contact with
during the course of your employment shall remain the sole property of the
Company and/or its affiliates, as applicable.

NON-COMPETITION AGREEMENT. You acknowledge and agree that the insurance business
and operations of the Company and its affiliates are international in scope, and
that the Company and its affiliates operate in multiple locations and business
segments in the course of conducting its business. In consideration of this
Agreement and the benefits provided to you hereunder (including, without
limitation, the restrictions on your equity interests that are being released
hereunder), you covenant and agree that until August 31, 2006, you shall not
directly or indirectly compete with the business of the Company or its
affiliates by becoming a shareholder, officer, agent, employee, partner or
director of any other corporation, partnership or other entity, or otherwise
render services to or assist or hold an interest (except as less than a one
percent (1%) shareholder of a publicly traded company), in any “Competitive
Business” (as defined below). “Competitive Business” shall mean any person or
entity (including any joint venture, partnership, firm, corporation, or limited
liability company) that engages in (1) the specialty property and casualty
insurance and reinsurance business, including excess and surplus lines,
non-admitted insurance lines, program-style insurance lines and/or reinsurance,
(2) the insurance agency or brokerage business, or (3) employs, or consults with
any managing general agent or producer of the Company. In the event that this
paragraph shall be determined by any arbitrator to be unenforceable in part by
reason of its being too great a period of time or covering too great a
geographical area, it shall be in full force and in effect as to that period of
time or geographical area determined to be reasonable by the arbitrator.

RETURN OF MATERIALS. On or before the Separation Date, you shall promptly
deliver to the Company all correspondence, manuals, letters, notes, notebooks,
computer disks, software, reports and any other document or tangible items
containing or constituting Confidential Information about the business of the
Company and/or its affiliates.

NON-SOLICITATION OF EMPLOYEES AND CUSTOMERS. Until August 31, 2006, you shall
not: (i) contact, recruit, employ, entice, induce or solicit, directly or
indirectly, any employee, officer or director of the Company or its affiliates
or any agent, consultant or independent contractor who performs substantive
Competitive Business services for the Company or any of its affiliates to leave
the employ of or terminate services to the Company or such affiliate, including
without limitation working with you, or for you in the entity with which you
will then have affiliated (as an employee, consultant, officer, director,
stockholder or otherwise), or with any other entity; or (ii) seek, either in
your individual capacity or on behalf of any other entity, whether directly or
indirectly to solicit, or advise, or transact or otherwise engage in any
Competitive Business with (x) any party who is or was a customer of the Company
or any of its affiliates during your employment by the Company, or (y) any party
who was identified as a prospect of the Company or any of its affiliates during
the your employment by the Company and whose status as a prospect was known or
should have been known to you. You agree that any breach of the restrictions set
forth in this Section will result in irreparable injury to the Company for which
it shall have no adequate remedy in law and the Company shall, in addition to
any other remedy available to it, be entitled to injunctive relief and specific
performance in order to enforce the provisions hereof. For purposes of this
Agreement, “customer” shall include, without limitation, any policyholder,
managing general agent or reinsurer with whom the Company or its affiliates has
transacted business.

You acknowledge and agree that the terms of this Section: (i) are reasonable in
light of all of the circumstances; (ii) are sufficiently limited to protect the
legitimate interests of the Company and its subsidiaries; (iii) impose no undue
hardship on you; and (iv) are not injurious to the public. You further
acknowledge and agree that your breach of the provisions of this Section will
cause the Company irreparable harm, which cannot be adequately compensated by
money damages. You consent and agree that if you commit any such breach or
threaten to comment any breach, the Company shall be entitled to temporary and
permanent injunctive relief, without posting any bond or other security, in
addition to, and not in lieu of, such other remedies as may be available to the
Company for such breach, including the recovery of money damages.



      Release: a. In consideration of the payments provided for herein, you on
behalf of yourself, your heirs, beneficiaries and assigns, voluntarily,
knowingly and willingly release and forever discharge the Company, its
subsidiaries, divisions, parents, affiliates and related entities, including
without limitation, UAI, UNG, Fox Paine & Company, LLC, Fox Paine Capital Fund,
L.P., FPC Investors, L.P., Fox Paine Capital, LLC, Fox Paine Capital Fund II GP,
LLC, Fox Paine Capital Fund II, L.P., Fox Paine Capital Fund II International,
L.P., Fox Paine Capital Fund II Co-Investors International, L.P., FPC Investment
GP, and each of their past and present directors, members, managers, officers,
employees, divisions and successors (collectively, the “Company Releasees”) from
any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities (including legal expenses) (all hereinafter
referred to as “Claims”), known or unknown, that you ever had, now have or may
hereafter claim to have against the Company Releasees as of the date of this
Agreement with respect to any matter whatsoever, including without limitation,
any Claims arising directly or indirectly out of, or in any way connected with,
based upon, or related to, your employment with the Company and/or its
termination or any claim to compensation or benefits from your employment with
the Company, including any Claims, under local, state, or federal law based on:

(i) claims of discrimination on the basis of race, age, religion, sex, sexual
harassment, sexual orientation, national origin, marital status, or disability
including without limitation, any claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, the Older Workers Benefit
Protection Act, the Civil Rights Act of 1866, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Pennsylvania Human Relations
Act, Pennsylvania Human Relations Commission rules, including, without
limitation, the Handicap Discrimination rules; the Pennsylvania Wage Payment and
Collection Law, the Pennsylvania Equal Pay Law; the Pennsylvania Minimum Wage
Act, the Pennsylvania Whistleblower Law, the Pennsylvania Labor Relations Act,
the Pennsylvania Worker and Community Right to Know Act, the Bermuda Human
Rights Act 1991 and the Bermuda Commission for Unity and Racial Equality Act
1996, each as amended;

(ii) infliction of any tort (including wrongful discharge); and

(iii) breach of contract, whether actual or implied, written or oral;

provided that the foregoing releases shall not apply to claims by you that the
Company has breached its obligations under this Agreement or to claims for your
vested benefits under any pension or welfare plan maintained by the Company.



  b.   In consideration of the promises that you are making in this Agreement
and your release of claims against the Company, its subsidiaries, divisions,
parents, affiliates and related entities, including without limitation, UAI,
UNG, Fox Paine & Company, LLC, Fox Paine Capital Fund, L.P., FPC Investors,
L.P., Fox Paine Capital, LLC, Fox Paine Capital Fund II GP, LLC, Fox Paine
Capital Fund II, L.P., Fox Paine Capital Fund II International, L.P., Fox Paine
Capital Fund II Co-Investors International, L.P., FPC Investment GP, and each of
their past and present directors, members, managers, officers, employees,
divisions and successors, release you, your heirs, executors, administrators and
assigns, from any and all claims, charges, complaints, liens, demands, causes of
action, obligations, damages and liabilities (including legal expenses), known
or unknown, that they ever had, now have or may hereafter claim to have against
you, your heirs, executors, administrators and assigns, as of the date of this
Agreement with respect to any matter whatsoever, including without limitation,
any claims arising directly or indirectly out of, or in any way connected with,
based upon, or related to, your employment with the Company and/or its
termination.

c. The Company and you both further represent that they have not, at any time up
to and including the date on which you sign this Agreement, commenced, and will
not in the future commence, to the full extent permitted by law, any action or
proceeding, or file any charge or complaint, of any nature against the other’s
releasees and the parties waive to the full extent permitted by law, any right
to any monetary or equitable relief in any proceeding that may relate to the
matters released above. Notwithstanding the foregoing, the parties understand
and confirm that they are entering into this Agreement (with its covenant not to
sue and waiver and release) voluntarily and knowingly, and the foregoing
covenant not to sue shall not affect your right to claim otherwise with respect
to your rights under ADEA.

d. The parties agree that in the event of a breach by the other of this
Agreement, and in addition to any other rights or remedies the non-breaching
party may have hereunder or otherwise, the parties will, with respect to a
breach of the “Release,” “Post Termination Covenants” and “Non-Disparagement”
sections of this Agreement, be irreparably damaged and will have no adequate
remedy at law, and will be entitled to request an injunction restraining any
further breach of this Agreement. The parties further agree that this Agreement
may and shall be pleaded as a full and complete defense to any action, suit or
other proceeding covered by the terms of this Agreement that is or may be
instituted, prosecuted or maintained by the other party.

e. You understand that any payments and benefits provided to you under the terms
of this Agreement do not constitute an admission by the Company or any affiliate
that they have violated any law or legal obligation with respect to your
employment or its termination and, similarly, the Company understands that
nothing in this Agreement is intended to or constitutes an admission by you that
you have violated any law or legal obligation, including any law or legal
obligation with respect to your employment or its termination.

f. The parties further agree that they shall, on the Separation Date, deliver to
the other party a supplemental release similar in form to the release provisions
of this section, covering the Transition Period, dated as of the Separation
Date.



      Non-Disparagement:a. You agree that you will not at any time disparage or
encourage or induce others to disparage the Company or call into question the
business operations, status or reputation of the Company. For the purposes of
this section, the term “disparage” includes, without limitation, comments or
statements to the press and/or media or any individual or entity with whom the
Company has a business relationship that may adversely affect in any manner
(i) the conduct of the business of the Company (including, without limitation,
any business plans or prospects) or (ii) the business reputation of the Company
or the quality, standing or character of any of the Company’s products or
services.

b. The Company’s “Designated Group” (as defined below) agrees that they will not
at any time disparage or encourage or induce others to disparage you or call
into question your business operations, status or reputation. For purposes of
this Agreement, “Designated Group” shall mean the Directors of the Company and
every one of the senior management team of vice-president or above.

For purposes of this section and the “Post Termination Covenants”, “Release”,
and “Other Agreements” sections, the definition of “Company” shall include Fox
Paine & Company, LLC and its affiliated entities, including without limitation
Fox Paine Capital Fund, L.P., FPC Investors, L.P., Fox Paine Capital, LLC, Fox
Paine Capital Fund II GP, LLC, Fox Paine Capital Fund II, L.P., Fox Paine
Capital Fund II International, L.P., Fox Paine Capital Fund II Co-Investors
International, L.P., FPC Investment GP, and each of their past and present
directors, members, managers, officers, employees, servants, divisions, and
successors (including, without limitation, Saul Fox, Troy Thacker, Edward Noonan
and Michael McDonough), and all affiliates of the foregoing.

Other Agreements: The parties agree that this Agreement constitutes the entire
agreement between you and the Company (except as otherwise provided herein) and
may not be altered or modified other than in a writing signed by you and the
Company. Furthermore, the Company and you agree that this Agreement supersedes
and replaces all other agreements between you and the Company and, in
particular, that the Prior Agreement has been terminated in all respects as of
the date hereof and is without any further force and effect.

Miscellaneous: This Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania.

Arbitration: In the event that any disagreement or dispute whatsoever shall
arise between you and the Company or its Affiliates arising under or relating to
this Agreement, such disagreement or dispute shall be submitted to the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) for resolution in a
confidential private arbitration in accordance with the comprehensive rules and
procedures of JAMS, including the internal appeal process provided for in
Rule 34 of the JAMS rules with respect to any initial judgment rendered in an
arbitration, provided that the JAMS rules will be deemed modified to effect the
parties’ agreement as to certain procedural matters below. Any such arbitration
proceeding shall take place in Philadelphia, Pennsylvania before a single
Philadelphia-based arbitrator (rather than a panel of arbitrators). The parties
agree that the arbitrator shall have no authority to award any punitive or
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in such arbitration. Each party shall each bear their
respective costs (including attorney’s fees, and there shall be no award of
attorney’s fees) and shall split the fee of the arbitrator. Judgment upon the
final award rendered by such arbitrator, after giving effect to the JAMS
internal appeal process, may be entered in any court having jurisdiction
thereof. If JAMS is not in business or is no longer providing arbitration
services, then the American Arbitration Association shall be substituted for
JAMS for the purposes of the foregoing provisions. Each party agrees that it
shall maintain absolute confidentiality in respect to any dispute between them.
In the event one party seeks injunctive relief with respect to any alleged
violation of this Agreement, the parties agree as follows: (i) the matter will
be heard by a JAMS arbitrator selected by the movant from the arbitrators on the
Philadelphia panel as of the date hereof (i.e., James R. Melinson, Judith P.
Meyer, Barry E. Ungar, Diane M. Welsh and Stephen G. Yusem), provided that if
none of the foregoing arbitrators are available, the arbitrator shall be
selected in accordance with the JAMS rules, (ii) the motion for injunctive
relief shall be heard by the arbitrator within two business days of the filing
of the demand (unless the movant elects to extend such two-day period) and
(iii) the arbitrator shall issue a decision with respect to the sought-after
relief (without the posting of a bond or other security) at the conclusion of
such hearing, including provisional injunctive relief at the conclusion of any
preliminary hearing on the merits of any claim. If an injunction is issued, the
movant may move to confirm the injunction in a court of competent jurisdiction.

Effectiveness: The effectiveness of this Agreement shall be conditioned on Board
approval on or before October 14, 2005. You have reviewed the terms of this
Agreement and you confirm that you have had the opportunity to confer with an
attorney of your own choosing with respect to the terms of this Agreement. You
acknowledge that you were advised that you could take up to twenty-one (21) days
from the date this Agreement was given to you to review this Agreement and
decide whether you would enter into this Agreement. To the extent that you have
elected to enter into this Agreement prior to such time, you have done so
voluntarily, and have knowingly waived such twenty-one (21) day review period.
You may revoke your assent to the terms of this Agreement for a period of seven
(7) calendar days after its execution (the “Revocation Period”), by hand or
Federal Express delivery of a written notice of revocation prior to 5:00 p.m. on
the last day comprising the Revocation Period to the Company at the address
above, Attn: Jerome Dill. This Agreement shall become irrevocable automatically
upon the expiration of the Revocation Period if you do not revoke it in the
aforesaid manner.

Please acknowledge your acceptance to the matters described above and return
this Agreement to the Company address listed on the first page, Attn: Jerome
Dill.



      Sincerely,



      WIND RIVER INSURANCE COMPANY, LTD.



      By: /s/ Alan Bossin

Name: Alan Bossin



      Title: Director

Agreed to and accepted:

/s/ Seth D. Freudberg
Seth D. Freudberg
Date: October 7, 2005

1

ANNEX A-1

[Form of Resignation Letter]

October      , 2005

Troy Thacker, Director
Wind River Insurance Company, Ltd.
Canon’s Court
22 Victoria Street
Hamilton, Bermuda

Dear Troy:

Effective as of      , I hereby resign as Director, President and Chief
Executive Officer of Wind River Insurance Company, Ltd. (the “Company”) and from
all other positions I hold with the Company and any of its affiliates and/or
subsidiaries, including without limitation, Director, President and Chief
Executive Officer of Wind River Insurance Company (Barbados) Ltd., President and
Chief Executive Officer of Wind River Services, Ltd. and Manager of each of the
following companies: U.A.I. (Luxembourg) S.à r.l.I, U.A.I. (Luxembourg) S.à
r.l.II, U.A.I. (Luxembourg) S.à r.l.III, U.A.I. (Luxembourg) S.à r.l.IV, U.A.I
(Luxembourg) Investment S.à r.1 and Wind River (Luxembourg) S.à r.1.

Sincerely,

Seth D. Freudberg

2

ANNEX A-2

[Form of Resignation Letter]

October      , 2005

Troy Thacker, Director
Wind River Insurance Company, Ltd.
Canon’s Court
22 Victoria Street
Hamilton, Bermuda

Dear Troy:

Effective as of      , I hereby resign as Director of both U.A.I. (Gibraltar)
Limited and U.A.I. (Gibraltar) II Limited (the “Companies”). In connection with
such resignation, I hereby confirm that I have no claims, potential claims or
otherwise against either of the Companies.

Sincerely,

Seth D. Freudberg

3

ANNEX A-3

[Form of Resignation Letter]

October      , 2005

The Directors
U.A.I (Ireland) Limited
25-28 North Wall Quay
Dublin 1
(Company)

I, Seth Freudberg, hereby resign as a director of the Company with immediate
effect and confirm and acknowledge that I have no claim outstanding against the
Company for breach of contract, compensation for loss of office, redundancy,
unfair dismissal or on any other grounds whatsoever.

     
Seth Freudberg

Date      

4